DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-15 are pending.  
Election/Restrictions
Applicant's election without traverse of polyurethane adhesive as a species in the reply filed on 01/05/22 is acknowledged.  
The examiner contacted Applicant because the election was not sufficiently specific and Applicant elected polyester based polyurethane adhesive, claims 1-11 and 13-15, on 01/26/22 (see interview summary).  This telephonic election is treated as an election with traverse.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claim 12 is withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 13 and 15 recite coefficient of friction values at 12 m/min but do not indicate which surface of the laminate has this property and what methodology is used to measure the property (besides the 12 m/min recitation, which does not provide the information necessary to measure the property without ambiguity) such that it is unclear how to measure this property to test for infringement.
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-8, 10, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breck (U.S. 2011/0252745) in view of Mehta (U.S. 6,080,489), with evidence from the 3M NPL document.
Regarding claims 1-8, 10 and 14, Breck teaches a heat sealable film used to make pouches that comprises sealant layers on either side of a core layer, where the sealant layers may comprise ethylene polymer blends, including LDPE and ethylene octene copolymers, and where the core layer may also comprise LDPE, and where the sealant layers may also comprise slip agents at 0-10wt% as extrusion aid (see abstract, [0195], [0114], [0121]-[0123], [0130], [0160], [0162], [0198], also see the examples which use LLDPE, which is a type of LDPE, and Engage polymer, which is an ethylene octene elastomer, as in claims 4 and 7).  
Various layers in Breck may qualify for the various claimed layers (e.g., sealant layer, second film, core layer, release layer) in multiple ways, as explained below. The core layer discussed above may be considered a second film as claimed and is a monolayer as in claim 8.  The second sealant layer also may be considered a second film as claimed and is a monolayer as in claim 8 and is joined to the first sealant layer via the adhering core layer (i.e., core layer may be considered an adhesive layer), as in claim 10.  The first sealant layer and core layer discussed above may also correspond to the sealant layer and core layer of claim 14 with the second sealant layer discussed above corresponding to release layer of claim 14 because it is made of the same 
Breck does not disclose the claimed slip agent blend.  However, Mehta is also directed to ethylene based seal films and teaches that a blend of PDMS resins with MW values overlapping the claimed ranges (of claims 1 and 2) and with amounts overlapping the claimed ranges (of claims 3, 5, 6), may be used with LDPE and Affinity polyethylene plastomer (an ethylene octene plastomer, as in claims 4 and 7) to improve film processability (as sought by Breck) (See abstract, col. 1, line 45-col. 3, line 35, col. 7, lines 5-40).  Thus, it would have been obvious to have use the sealant layer composition (resin A and siloxane blend B) from Mehta as the sealant layer in Breck because Mehta teaches that such a composition provides improved film processability (see abstract) and it would have also been obvious to have used the siloxane blend from Mehta as the slip agent called for in Breck (with the ethylene polymers already taught by Breck) because Mehta teaches that such a slip agent provides improved film processability (see abstract).
Claim(s) 9, 11, 13, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breck (U.S. 2011/0252745) in view of Mehta (U.S. 6,080,489), with evidence from the 3M NPL document, as applied to claim 1 above, and further in view of Beer (U.S. 6,280,085) in view of Deng et al. (U.S. 2013/0236612) in view of Wittemer (U.S. 2004/0112785).
Regarding claims 9, 11, 13, 15, modified Breck teaches all of the above subject matter but does not disclose the PET layer or the elected adhesive.  However, Beer is also directed to heat sealable films used to make pouches and teaches that such films may be used to make an inner pouch for packaging with an outer protective pouch being releasably laminated to the inner pouch to protect the inner pouch from contamination until the final intended use, at which point the outer pouch may be removed (See abstract, Fig. 3 and 4, col. 3, line 15-col. 5, line 45).  The inner heat sealable pouch of Beer is formed from heat sealable polymers like polyethylene (as in Breck) (col. 4, lines 50-55) and the outer pouch is made of, e.g., polyester, adhesive and peelable seal layers, such that the outer pouch layer seals to and is peelable from the inner pouch layer (col. 4, lines 30-50).  Thus, it would have been obvious to have provided the outer film of Beer to the heat sealable film of modified Breck, such that, after heat sealing, the film of modified Breck forms the inner pouch and the outer film of Beer forms the protective outer pouch, so that the outer pouch protects the inner pouch until the final intended use.
Having applied the outer layer of Beer to the film of modified Breck, the overall film would include first sealant(Breck)/interposed layer(Breck)/core layer(Breck)/interposed layer(Breck)/second sealant(Breck)/peel seal layer(Beer)/adhesive(Beer)/polyester layer(Beer), etc.  In the above layers, the first sealant would correspond to the claimed sealant layer as explained above, the core layer, which comprises LDPE as in claim 15, would correspond to the claimed core layer as explained above, and the second sealant and/or peel seal layer would correspond to the claimed release layer because (1) both layers include LDPE (as in claim 15) which is inherently a release material as explained above, (2) the second sealant layer releases the peel seal layer when the outer film is peeled away, and/or (3) the peel seal layer peels away, i.e., releases, from the second sealant layer when the outer film is peeled away.  Following the 
However, Deng is also directed to packaging laminates ([0015]) of polyethylene ([0038]) and polyester laminated via an adhesive (as sought by Beer in modified Breck), and teaches that PET, as in claims 9 and 15, was a known type of polyester for bonding to polyethylene via a polyester urethane adhesive (as in claims 11 and 13 and corresponding to Applicant’s elected species) (see abstract, [0032]-[0034], [0038).  Thus, it would have been obvious to have used PET and a polyester urethane adhesive as the generic “polyester” and generic “adhesive” bonded to the polyethylene peel seal layer in Beer of modified Breck because Deng teaches that these more specific materials were suitable for bonding to polyethylene (like the polyethylene peel seal layer in Beer of modified Breck) and were suitable for use in packaging laminates in general.
Beer in modified Breck illustrates an embodiment in which the inner and outer pouch films are joined together at the same time that the inner films are sealed (FIG. 5) but other orders of joining the various layers (e.g., joining the inner and outer films before joining the two inner films to form the pouch) are prima facie obvious (see MPEP 2144.04 IV(C), Changes in sequence of adding ingredients).  Joining the inner film and outer film together before heat sealing the inner films together to form the pouch would result in the inner sealant layer (i.e., the first sealant layer discussed above) being an outermost surface of the laminate, as in claim 15.  In addition to this order of joining the layers together being prima facie obvious as explained above, Wittemer is also directed to heat sealed pouches that are protected by a removable outer pouch (as in Beer of modified Breck) and teaches that the outer and inner films may be joined together first before the two inner films are heat sealed to form the pouch (See abstract, Fig. 6 and 7, 
Regarding the coefficient of friction limitations of claims 13 and 15, Mehta in modified Breck teaches that the siloxane blend provides reduced friction and appears to disclose values that fall within the claimed ranges (see table 3, col. 7).  Additionally and alternatively, the materials used in the sealant layer of modified Breck are the same materials (in terms of type and amount) used in the sealant layer of the present invention and therefore would inherently have the same coefficient of friction values as claimed.  Furthermore, because coefficient of friction is disclosed as being beneficial to film processability properties in Mehta, the degree of friction is an art recognized result effective variable that would have been obvious to adjust, including to values within the claimed range, as part of the process of optimizing film processability.




Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787